Case 2:17-bk-50809        Doc 145    Filed 10/14/20 Entered 10/14/20 17:06:52           Desc Main
                                    Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In Re:
                                                           Case No. 17-50809
          Joseph W. Suarez,
                                                           Chapter 13
                Debtor.
                                                           Judge John E. Hoffman, Jr.



          North Orange Homeowners’
          Association, Inc.

                Movant

 vs.

          Joseph W. Suarez

                Respondent

                                        EXHIBIT LIST

 EXHIBITS TO BE OFFERED BY: RESPONDENT

 RELATING TO DOCKET NUMBERS 139 &141

 DESIGNATION               DESCRIPTION                IDENTIFIED          ADMITTED
 Association’s Ex. A       Deed
 Association’s Ex. B       Deed Restrictions
 Association’s Ex. C       Photo of Property
 Association’s Ex. D       Email from Debtor
                           dated 5-1-18
 Association’s Ex. E       Email from Debtor
                           dated 5-1-18
 Association’s Ex. F       Email from Debtor
                           dated 6-26-18
 Association’s Ex. G       Email from Debtor
                           dated July 3, 2018
 Association’s Ex. H       Trial Court Judgment
                           dated 2-11-19
 Association’s Ex. I       Appellate Decision
                           dated 10-23-19


                                                  1
Case 2:17-bk-50809     Doc 145    Filed 10/14/20 Entered 10/14/20 17:06:52     Desc Main
                                 Document      Page 2 of 3



 Association’s Ex. J    Trial Court Award of
                        Attorney Fees dated
                        6-23-20
 Association’s Ex. K    Association letter to
                        Debtor dated 6.25.20
 Association’s Ex. L    Association letter to
                        Debtor dated 8-20-20
 Association’s Ex. M    Email from Debtor
                        dated 2.3.20
 Association’s Ex. N    Email from Debtor
                        dated 8.26.20
 Association’s Ex. O    Debtor Application
                        for installation of
                        wall caps
 Association’s Ex. P    Debtor Application
                        for new patio
 Association’s Ex. Q    Debtor Application
                        for landscaping
 Association’s Ex. R    Photo of derogatory
                        sign posted by Debtor
 Association’s Ex. S    Derogatory social
                        media post by
                        Debtor
 Association’s Ex. T    Account Ledger


                                          Respectfully submitted,

                                          /s/ Jesse M. Kanitz
                                          __________________________
                                          Robin L. Strohm       (0077665)
                                          Nicholas R. Barnes (0083615)
                                          Brad J. Terman        (0083974)
                                          Jesse M. Kanitz       (0085438)
                                          Williams & Strohm, LLC, Attorneys at Law
                                          Two Miranova Place, Suite 380
                                          Columbus, Ohio 43215-5668
                                          Telephone: (614) 228-0207
                                          Facsimile:     (614) 228-6984
                                          E-Mail:        R.Strohm@wslawllc.com
                                                         N.Barnes@wslawllc.com
                                                         B.Terman@wslawllc.com
                                                         J.Kanitz@wslawllc.com
                                          Attorneys for North Orange Homeowners’
                                          Association, Inc.


                                                2
Case 2:17-bk-50809      Doc 145      Filed 10/14/20 Entered 10/14/20 17:06:52       Desc Main
                                    Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

 The undersigned certifies that a copy of the foregoing was served either electronically or by
 Ordinary Mail this date on the parties whose names and addresses are listed below.

 Date Submitted: October 14, 2020           Respectfully submitted,

                                            /s/ Jesse M. Kanitz
                                            ______________________________________
                                            Robin L. Strohm       (0077665)
                                            Nicholas R. Barnes (0083615)
                                            Brad J. Terman        (0083974)
                                            Jesse M. Kanitz       (0085438)
                                            Williams & Strohm, LLC, Attorneys at Law
                                            Two Miranova Place, Suite 380
                                            Columbus, Ohio 43215-5668
                                            Telephone: (614) 228-0207
                                            Facsimile:     (614) 228-6984
                                            E-Mail:        J.Kanitz@wslawllc.com
                                            Attorneys for Creditor North Orange Homeowners’
                                            Association, Inc.



 Name and address of parties served:

        Joseph W. Suarez (Ordinary)
        7840 Overland Trail
        Delaware, Ohio 43015


        Faye D. English, Trustee (Electronically)
        Brian D. Wood (Electronically)
        U.S. Trustee (Electronically)
        Copy to: Hoffman828@ohsb.uscourts.gov




                                               3
